


Exhibit 10.65

 

[g58832kyi001.jpg]

 

Amendment #1 to Employment Agreement
To Comply with the Provisions of Section 409A of the Internal Revenue Code

 

Brian Hodous

 

This Amendment #1 to Employment Agreement (this “Amendment #1”) is entered into
as of December 15, 2008, by and between Brian Hodous (“Employee”) and Activision
Publishing, Inc. (“Employer”).  All capitalized terms shall have the same
meaning set forth in the Employment Agreement (as defined below).

 

RECITALS:

 

Employee and Employer entered into an Employment Agreement dated as of
September 18, 2006 (the “Employment Agreement”).

 

Employee and Employer desire to amend the Employment Agreement in certain
respects as set forth herein in order to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended.

 

AGREEMENT:

 

The parties hereby agree to amend the terms of the Employment Agreement as
follows:

 

1.                                 Removal of “Beach Leave” Provision:  The
Employment Agreement is hereby amended to delete Section 2(c) in its entirety.

 

2.                                 Bonus:  The Employment Agreement is hereby
amended to delete the fifth sentence of Section 2(e) in its entirety and replace
it with a new sentence to read as follows:  The Annual Bonus, if granted, shall
be paid to you in a single lump sum no later than the 15th day of the third
month following the end of the fiscal year to which the bonus relates.

 

3.                                 Disability:  Section 9(b) of the Employment
Agreement is hereby amended, following the first sentence thereof, to read as
follows:  In the event of your Disability during the term of this Agreement,
upon said Disability, Employer shall have the right, in its sole discretion, to
terminate your employment under this Agreement, subject to the provisions of
Paragraph 9(d)(ii) below, and, whether or not Employer exercises such right to
terminate your employment, shall be obligated to pay you the amounts set forth
in Paragraph 9(c)(ii) and further comply with provisions of Paragraph
9(d)(iii).  “Disability” means that, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, you are
unable to engage in any substantial gainful activity or are receiving income
replacement benefits under an accident and health plan covering employees of the
Company for a period of not less than three months.

 

4.                                 Compensation upon Death:  With respect to the
compensation payable to Employee’s heirs, successors or legal representatives in
the event of Employee’s death, such heirs, successors or legal representatives
shall receive the compensation provided for under Sections 9(c)(i)(i), (ii),
(iv) and (v) of the Employment Agreement in a single lump sum payment within 60
days of the date of Employee’s death and the compensation provided

 

--------------------------------------------------------------------------------


 

for under Section 9(c)(i)(iii) in a single lump sum on the date such bonus
otherwise would have been payable.

 

5.                                 Compensation upon Disability: 
Section 9(c)(ii) of the Employment Agreement is hereby amended to provide that
Employee shall receive the compensation provided for in Section 9(c)(ii) in the
event of his Disability, with the compensation provided for under Sections
9(c)(ii)(i), (ii) and (v) of the Employment Agreement to be paid to Employee in
a single lump sum payment within 60 days of the date of Employee’s Disability
and the compensation provided for under Section 9(c)(ii)(iii) in a single lump
sum on the date such bonus otherwise would have been payable. 
Section 9(c)(ii) of the Employment Agreement is hereby amended further to
provide that any amounts to which Employee becomes entitled under the Employment
Agreement upon a subsequent or concurrent termination of employment shall be
reduced by any amounts received by Employee under this Section 9(c)(ii).

 

6.                                 Section 409A:  The Employment Agreement is
hereby amended to add a new Section 16(r) to read as follows:  To the extent
applicable, it is intended that the Agreement comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”). 
The Agreement will be administered and interpreted in a manner consistent with
this intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A). 
Notwithstanding anything contained herein to the contrary, you shall not be
considered to have terminated employment with Employer for purposes of the
Agreement and no payments shall be due to you under the Agreement which are
payable upon your termination of employment unless you would be considered to
have incurred a “separation from service” from Employer within the meaning of
Section 409A.  To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to the Agreement during
the six-month period immediately following your termination of employment shall
instead be paid on the first business day after the date that is six months
following your termination of employment (or upon your death, if earlier).  In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to you pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by Employer no later than the end of the
calendar year following the calendar year in which you remit the related taxes.

 

Except as specifically set forth in this Amendment #1, the Employment Agreement
shall remain unmodified and in full force and effect.  If any term or provision
of the Employment Agreement is contradictory to, or inconsistent with, any term
or provision of this Amendment #1, then the terms and provisions of this
Amendment #1 shall in all events control.

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED:

 

 

 

 

 

Employee:

 

Employer:

 

 

 

 

 

Activision Publishing, Inc.

 

 

 

 

 

 

/s/ Brian Hodous

 

By:

/s/ George L. Rose

 

 

 

Brian Hodous

 

Name:

George L. Rose

Date:

11/19/08

 

Title:

Chief Legal Officer

 

 

Date:

12/12/08

 

--------------------------------------------------------------------------------
